   Case 2:14-cr-00001-JFB Document 140 Filed 10/30/19 Page 1 of 1 PageID #: 443

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------- ----------~-----X
 UNITED STATES OF AMERICA

                                                                            ORDER
                                         -against-                          14 CR 0001 (JFB~ ILE D
                                                                                         IN CLERK'S OFFICE
                                                                                   U.S. DISTRICT COURT E.O.N.Y.
CHRISTOPHER EVANS,
                                                                                   *      OCT SO 2019       *
                   Defendant.
                                                                                   LONG labANQ OFFICE
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --X

JOSEPH F. BIANCO, District Judge:

          IT IS HEREBY ORDERED, for the reasons set forth on the record at the re-sentencing on

October 30, 2019, that the defendant is re-sentenced to time served on this case. A written

judgment of conviction will be issued at a future date.

                                                            SO ORDERED.

                                                                    S/ JOSEPH F BIANCO
                                                            -
                                                            Jlf~ft'~ANLU                 ....______.
                                                            lJt:UTED STATES DISTRICT JUDGE

Dated:              October 30, 2019
                    Central Islip, New York
